DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lancaster et al. (U.S. Pub. No. 2009/0178374).
Regarding claim 1: Lancaster discloses an apparatus for wrapping a load supported by a load support with packaging material, the apparatus comprising: a packaging material dispenser for dispensing packaging material to the load, wherein the packaging material dispenser and the load support are adapted for rotation relative to one other (Fig. 1; via load 104 & wrap material 118); and a controller coupled to the packaging material dispenser and configured to determine a containment force parameter related to a desired containment force to be applied to the load during at least a portion of a wrap cycle, see for example (Figs. 1-4 & paragraph 0040, 0041, & 0053; “wrap force”; “a value “G” indicative of load girth of the load to be wrapped, and a value “P” indicative of the payout percentage that may help produce a desirable wrap force”); and initiate the wrap cycle to wrap the load with packaging material dispensed from the packaging material dispenser during relative rotation between the packaging material dispenser and the load support (paragraph 0053-0055; via controller 170,  and value “S.sub.rot” indicative of the speed of rotational drive system), wherein the controller is further configured to, during the initiated wrap cycle (abstract; “the dispenser during a wrapping cycle”), monitor a wrap force applied to the load by the packaging material during the relative rotation (paragraph 0025, “monitoring rotation of a driven roller in the film dispenser as the film is dispensed”), perform a comparison between the monitored wrap force and the containment force parameter after a conversion between wrap force and containment force is performed for the monitored wrap force or the containment force parameter (paragraph 0018; “comparing the actual speed of the idle roller to an expected speed of the idle roller…determining that the girth of the load or the length of a side of the load has changed”), and dynamically control a dispense rate of the packaging material dispenser during the wrap cycle based on the comparison between the monitored wrap force and the containment force parameter (abstract, “a controller configured to operatively couple the film dispensing drive and the rotational drive system”);
Regarding claim 2: the containment force parameter comprises a desired incremental containment force to be applied to the load by each layer of packaging material to meet a containment force requirement for the load, and wherein the controller is configured to perform a conversion between wrap force and containment force by converting the monitored wrap force to a monitored incremental containment force, and to perform the comparison by comparing the monitored incremental containment force to the desired incremental containment force, see for example (paragraph 0025; “monitoring rotation of a driven roller in the film dispenser…calculating, based on the rotation of the driven roller, an amount of film remaining on the film roll…determining a number of loads that can be wrapped at current settings);
Regarding claim 3: wherein the containment force parameter comprises a desired incremental containment force to be applied to the load by each layer of packaging material to meet a containment force requirement for the load, 78and wherein the controller is configured to perform a conversion between wrap force and containment force by converting the desired incremental containment force to a desired wrap force, and to perform the comparison by comparing the monitored wrap force to the desired wrap force, see for example (claim 14; “compare an actual speed of the idle roller to an expected speed of the idle roller”, wherein the rotation of the idle roller represent the wrap force as controlling the dispensing of the wrapping materials);
Regarding claim 4: wherein the controller is configured to dynamically control the dispense rate of the packaging material dispenser during the wrap cycle by: controlling the dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter; and dynamically and automatically adjusting the wrap force parameter based on the comparison between the monitored wrap force and the containment force parameter, (abstract, “a controller configured to…the film dispenser dispenses a selected length of the film web”);
Regarding claim 5: wherein the controller is configured to monitor the wrap force by determining a wrap force proximate an initial contact between the packaging material and a corner of the load, and to dynamically and automatically adjust the wrap force parameter by adjusting the wrap force parameter based at least in part on the determined wrap force proximate the initial contact between the packaging material and the corner of the load, (paragraph 0025; “monitoring rotation of a driven roller in the film dispenser…calculating, based on the rotation of the driven roller, an amount of film remaining on the film roll…determining a number of loads that can be wrapped at current settings and/or paragraph 0041, “using one or more sensing devices configured to recognize the location of corners, edges, or surfaces of the load”);
Regarding claim 7: wherein the controller is further configured to dynamically and automatically adjust a layer parameter based on the comparison between the monitored wrap force and the containment force parameter to maintain the desired containment force in response to adjusting the wrap force parameter, see for example (claim 14; “compare an actual speed of the idle roller to an expected speed of the idle roller”, wherein the rotation of the idle roller represent the wrap force as controlling the dispensing of the wrapping materials).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied art of Lancaster ‘374 does not indicate any controlling of a dispense rate of a packaging material during a wrap cycle based in part on “a containment force parameter associated with a desired containment force to be applied to a load” or a use of a containment force parameter to control a dispense rate of a packaging material dispenser.
The Office believes that ‘374 indeed suggest the use of “containment force” to determine a dispense rate of a packaging material during a wrap cycle, see for example (paragraph 0041; “The payout percentage may be selected based on the desired wrap force and/or containment force”).  In another word, ‘374 suggests that based on the desired containment force, the payout of the web has been determined, which is equivalent to the claimed “desired containment force to be applied to a load”, based on a containment force.

In respect to applicant’s argument that ‘374 focus on calculating a “demand” and controlling a dispense rate in response to the demand, not as claimed to control a dispense rate based upon a containment force parameter, or any comparison of such a parameter with a monitored wrap force.  The Office as explained above, believes that ‘374 indeed suggest the use of “containment force” to determine and control the dispense rate of the web (paragraph 0041; “the payout percentage may be selected based on the desired wrap force and/or containment force”).  It is the desired “containment force” controls and determine the payout and dispense rate of the web.

It is also noted that, the claimed “containment force” has been described by ‘374 similarly to the way provided in the latest filed remarks by Applicant on 07/05/2022.  ‘374 indicated that “the containment force may be generated by the wrap forces exerted on the load by multiple layers of film” (paragraph 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731